In a proceeding pursuant to CPLR article 78 inter alia to compel the respondent board of elections to accept and process applications for registration by mail postmarked prior to October 4, 1976 so that the applicants may vote in the general election to be held on November 2, 1976, petitioner appeals from a judgment of the Supreme Court, Suffolk County, dated October 26, 1976, which dismissed the petition. Judgment affirmed, without costs or disbursements. We affirm on the ground that the sole named petitioner is a registered voter who was in no way aggrieved by the action of the board of elections. He has no "direct stake” in the outcome of the litigation; his interest, however admirable, is that of a "concerned bystander” (cf. United States v Students Challenging Regulatory Agency Procedures, 412 US 669, 687). We pass upon no other question. Hopkins, Acting P. J., Martuscello, Latham, Titone and Hawkins, JJ.,. concur.